Citation Nr: 0816682	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to October 
2000.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied service connection.  

The issues of entitlement to service connection for 
hemorrhoids and for a left ankle condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a current tinnitus disability.  

2.  Tinnitus was not incurred during service nor was it 
manifest to a compensable degree within one year following 
service. 

3.  The veteran's current tinnitus disability is not related 
to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303. 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Since the December 2005 compensation and pension (C&P) 
examiner diagnosed the veteran with a current disability of 
tinnitus, the first requirement has been met here.  But the 
other two requirements are not established on this record.  
Thus, service connection for tinnitus is not warranted.  

The veteran's tinnitus was not incurred during service.  No 
service medical records reflect any complaints of, or 
treatment for, tinnitus.  On the medical history report for 
his retirement examination, the veteran noted many health 
conditions, but he did not report tinnitus.  Similarly, the 
examiner did not note tinnitus on the veteran's  retirement 
examination.  

A veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

But the veteran himself reported to the December 2005 C&P 
examiner that he had never experienced tinnitus as a result 
of any acoustical trauma during service.  He reported that 
his tinnitus began approximately three years before that 
examination, that is, around December 2002.  Thus, the 
veteran himself placed the onset of his tinnitus disability 
after service.  

Nor do the presumption provisions of 38 C.F.R. §§ 3.307 and 
3.309 establish that tinnitus was incurred during service.  
Those sections of the regulations provide that if a organic 
disease of the nervous system (such as tinnitus) is 
manifested to a compensable degree within one year following 
separation of service, inservice incurrence can be presumed.  
But the veteran reported that the onset of his tinnitus was 
around December 2002, more than two years following his 
retirement from service in October 2000.  Thus, the second 
requirement for service connection is not established on this 
record. 

The third requirement for service connection-a relationship 
exists between the veteran's current tinnitus disability and 
any disease, injury, or event during his active military 
service-is also not established on this record.  To the 
contrary, the December 2005 C&P examiner specifically 
determined that it was less likely than not that tinnitus was 
a consequence of acoustic trauma, noise exposure, or other 
events during military service.  The examiner interviewed the 
veteran, conducted an audiology examination, and reviewed the 
veteran's service medical records and claims file.  He noted 
that the veteran had denied experiencing tinnitus as a result 
of acoustic trauma during service.  He believed it was 
possible that the veteran's tinnitus was either a normal 
physiological process or an early manifestation of post-
service health and age factors.  There is no medical 
etiological opinion to the contrary.  Since the second and 
third requirements for service connection have not been 
established on this record, service connection for tinnitus 
is denied. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the only evidence to support the claim is the 
veteran's current diagnosis of tinnitus.  There is no 
evidence of inservice incurrence or a medical nexus.  When 
the evidence against the claim is much greater than that in 
favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's November 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
June 2005 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, 
suggested what evidence might be helpful in establishing his 
claim, and invited the veteran to send VA whatever evidence 
he had in his possession pertaining to his claim.  The letter 
did not address what evidence was necessary with respect to 
the rating criteria or the effective date of an award for 
service connection.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original November 2004 letter.  An April 2007 letter provided 
him with notice to comply with Dingess, supra, and advised 
him that he could provide additional evidence to the Board 
within 90 days from that letter.  The veteran has submitted 
no additional evidence after having received that notice.  
Since the veteran had a meaningful opportunity to participate 
in the adjudication process, the veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  But in any event, the veteran was not prejudiced 
by the failure to provide timely notice that complies with 
Dingess v. Nicholson.   Since service connection was denied, 
any issues about implementation of an award for service 
connection have been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and providing him with 
a C&P examination.  The veteran did not ask VA to obtain 
medical treatment records with respect to his tinnitus, so 
there are no outstanding requests for assistance.  

In May 2005, the veteran was contacted by telephone by the RO 
and asked whether he had a copy of his separation 
examination, as the RO had obtained only an incomplete 
photocopy at that time.  The veteran said he would fax his 
copy to the RO.  In his notice of disagreement, the veteran 
noted that his separation examination reflected that he had 
disabilities upon retirement from service and he offered to 
submit another copy of that examination.  The Board notes 
that in the claims folder is an original copy of the 
veteran's June 2000 retirement examination and June 2000 
medical history report.  Those documents, as well as his 
other service medical records from July 1980 to October 2000, 
were reviewed in reaching this decision.    




ORDER

Service connection for tinnitus is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Here, C&P examinations were conducted in 
December 2005 with respect to the veteran's hemorrhoids and 
with respect to his left ankle condition.  But as discussed 
below, neither examination provides sufficient information 
for deciding the veteran's claims. 

With respect to the veteran's hemorrhoids, the record shows 
that during service, the veteran was treated for hemorrhoids 
in July 1989 and in June 1993.  He also was found to have 2 
small hemorrhoids at his June 2000 retirement examination.  
The December 2005 C&P examiner diagnosed the veteran with 
hemorrhoids.  She noted that his hemorrhoids were 
intermittent with remissions and had their onset in 1994.  
She provided no details as to how the date of onset was 
determined.  Moreover, she provided no medical nexus opinion 
as to whether the veteran's current hemorrhoids condition was 
related to his active military service.  As a result, an 
additional medical report addressing the etiology of his 
current hemorrhoids condition is needed.  

The same examiner conducted the December 2005 C&P examination 
of the veteran's left ankle.  She noted that the veteran's 
left ankle condition had its onset in 1982 and the course of 
his condition since then was stable and that he continued to 
have weakness in the left ankle.  In one place in the report, 
she noted ankle instability and in another she noted that 
there was no ankle instability.  Based on an X-ray report, 
she stated that the calcification posterior to the ankle 
joint could possibly represent synovial osteochondromatosis.  
But the examiner never diagnosed the veteran with any 
specific disability.  Instead, she identified "left ankle 
condition" as her diagnosis.  A definitive diagnosis is 
needed.  Moreover, the examiner's medical opinion is an 
incomplete sentence ("is at least as likely as not (50/50 
probability) aggravated by or a result of") that does not 
communicate her opinion as to whether any diagnosed left 
ankle condition is related to his active military service.  
As a result, an additional medical report identifying all 
diagnosed disabilities of the left ankle and addressing the 
etiology of each diagnosis is needed.  

If the examiner who performed the December 2005 C&P 
examinations is available, additional reports should be 
requested from her.  If further examination of the veteran is 
necessary to provide the requested opinions, the veteran must 
be scheduled for another examination.  

The veteran is hereby notified that if an examination is 
scheduled, it is the veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
medical information required with respect 
to the veteran's hemorrhoids and left 
ankle condition.  If the examiner who 
performed the December 2005 C&P 
examinations is available, additional 
reports should be requested from her.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  The 
examination report must provide complete 
rationale for all opinions.  The examiner 
must  address the following:  

a.  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the veteran's current 
hemorrhoid condition had its onset during 
active service or is related to any 
disease, injury, or event during his 
active military service?    

b.  Identify all diagnose disabilities of 
the veteran's left ankle.  For each 
diagnosis, provide an opinion on the 
following question:  Is it at least as 
likely as not (that is, a probability of 
50 percent or greater) that any diagnosed 
left ankle condition had its onset during 
active service or is related to any 
disease, injury, or event during his 
active military service?    

If the same examiner is not available to 
provide an additional report, the 
following actions should be taken:  

a.  Make arrangements for the veteran to 
have an appropriate examination to 
determine the etiology of his hemorrhoids 
condition.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  The examination report must 
provide complete rationale for all 
opinions and must address the following 
matter:  Is it at least as likely as not 
(that is, a probability of 50 percent or 
greater) that the veteran's hemorrhoid 
condition had its onset during active 
service or is related to any disease, 
injury, or event during his active 
military service?  

b.  Make arrangements for the veteran to 
have an appropriate examination to 
determine any current left ankle 
disabilities and their etiology.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  
The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(i)  Identify all diagnosed disabilities 
of the veteran's left ankle. 

(ii)  For each diagnosis, is it at least 
as likely as not (that is, a probability 
of 50 percent or greater) that the 
diagnosed left ankle disability had its 
onset during active service or is related 
to any disease, injury, or event during 
his active military service?  

2.  Readjudicate the claims on appeal.  If 
the claims remain denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


